LDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-7 is:
Regarding claims 1-7, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical conduit socket, comprising: the annular ring having an inner surface and an outer surface, the inner surface having three identical arch-shaped recesses positioned equidistant from each other, the arch-shaped recesses indented into the inner surface and having an arch portion adjacent the top of the annular ring and a flat portion adjacent the bottom of the annular ring; a box-shaped recess located at the center of the planar cover plate, the box-shaped recess comprised of four side walls and a bottom panel, the bottom panel having athrough-hole for receiving a wire, the through-hole having a plurality of rounded wire guide recesses within the edge of the through-hole; and the top edge of the annular ring having a channel configured to receive an electrical conduit locking nut having a round top sidewall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

December 30, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848